Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-35 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to techniques for switching control beams in multi-link systems using new radio (NR) technology multiple-input multiple-output (MIMO) techniques
Prior arts were found for the independent claims as follows:
Hiroki Harada et al. (US 2020/0099437 A1)
Chia-Hao Yu et al. (US 2018/0227899 A1)
 	Harada discloses beam failure detection and beam recovery.
 	Yu discloses method of beam failure recovery for multi-beam operation in wireless communication systems with beamforming.
	Applicant uniquely claimed the below distinct features in independent claims 1, 9, 17, 24 and 31 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	A method for wireless communications by a user equipment (UE), comprising: 
obtaining, from a base station (BS), a configuration comprising a plurality of beam patterns including at least a first pattern of beams and a second pattern of beams to monitor when performing a beam recovery procedure; 
monitoring beams according to the first pattern of beams;
receiving an indication to switch from the first pattern of beams to the second pattern of beams; and 
monitoring beams according to the second pattern of beams.  
 	Claim 9:
 	A method for wireless communications by a base station (BS), comprising: 
providing, to a user equipment (UE), a configuration comprising a plurality of beam patterns including at least a first pattern of beams and a second pattern of beams to monitor when performing a beam recovery procedure; 
sending, to the UE and via a transmit beam in the first pattern of beams, an indication to switch from the first pattern of beams to the second pattern of beams.  
	Claim 17:
An apparatus for wireless communications, comprising: 
a memory comprising executable instructions; and 
a processor configured to execute the executable instructions and cause the apparatus to: 
obtain, from a base station (BS), a configuration comprising a plurality of beam patterns including at least a first pattern of beams and a second pattern of beams to monitor when performing a beam recovery procedure; 
monitor beams according to the first pattern of beams; 
receive an indication to switch from the first pattern of beams to the second pattern of beams; and 
monitor beams according to the second pattern of beams. 
	Claim 24:
An apparatus for wireless communications, comprising: 
a memory comprising executable instructions; and 
a processor configured to execute the executable instructions and cause the apparatus to: 
provide, to a user equipment (UE), a configuration comprising at least one first pattern of beams and a second pattern of beams to monitor when performing a beam recovery procedure; 7Application No. 16/811,239Docket No: QUAL/173547USC01 Amendment dated February 28, 2022 Reply to N.F. Office Action of September 27, 2021 
send, to the UE and via a transmit beam in the first pattern of beams, an indication to switch from the first pattern of beams to the second pattern of beams.  
	Claim 31:
A method for wireless communications by a user equipment (UE), comprising: 
obtaining, from a base station (BS), a configuration comprising at least one first pattern of beams to monitor for a downlink control channel; and 9Application No. 16/811,239Docket No: QUAL/173547USC01 Amendment dated February 28, 2022 Reply to N.F. Office Action of September 27, 2021 
determining at least one uplink control channel beam to use for transmission based, at least in part, on the at least one first pattern of beams to monitor for the downlink control channel, wherein determining the uplink control channel beam comprises deriving the at least one uplink control channel beam from one or more downlink control channel beams indicated in the at least one first pattern of beams.  
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412